 



EXHIBIT 10.11
(LIONSGATE LOGO) [v19602v1960201.gif]
February 21, 2006
Mr. James Keegan
2840 Bayshore Ave
Ventura, CA 93001
Re.: Employment Agreement
Dear Mr. Keegan:
     On behalf of Lions Gate Films Inc. (“Company”), this is to confirm the
terms of your employment by the Company. We refer to you herein as “Employee”.
The terms of Employee’s employment from this date forward are as follows:
     1. The term of this agreement (“Agreement”) will begin April 16, 2006 and
end April 15, 2008 (“Term”). During the Term of this Agreement Employee will
serve as Chief Financial Officer. Employee shall render such services as are
customarily rendered by persons in Employee’s capacity in the motion picture
industry and as may be reasonably requested by Company.
         The Company may, at its sole discretion, extend the Term of this
Agreement for an additional year, commencing April 16, 2008 and ending April 15,
2009 (“Option Year”) by giving notice to Employee of its election to extend this
Agreement at least ninety (90) days before that date.
         So long as this Agreement shall continue in effect, Employee shall
devote Employee’s full business time, energy and ability exclusively to the
business, affairs and interests of the Company and matters related thereto,
shall use Employee’s best efforts and abilities to promote the Company’s
interests and shall perform the services contemplated by this Agreement in
accordance with policies established by the Company.
     2. The following compensation will be paid to Employee during the Term of
this Agreement:
                Base Salary. During the Term of this Agreement, the Company
agrees to pay Employee a base salary as follows:
April 16, 2006 through April 15, 2007 — the rate of Four Hundred Thousand
dollars ($400,000.00) per year (“Base Salary — Year 1”), payable in accordance
with the Company’s normal payroll practices in effect.

 



--------------------------------------------------------------------------------



 



Mr. James Keegan
February 21, 2006
Page 2
April 16, 2007 through April 15, 2008 — the rate of Four Hundred Twenty Five
Thousand dollars ($425,000.00) per year (“Base Salary — Year 2”), payable in
accordance with the Company’s normal payroll practices in effect.
In the event that this Agreement is extended for a third year at the Company’s
option (April 16, 2008 through April 15, 2009) in accordance with Section 1
above, Employee’s compensation shall be at the rate of Four Hundred Fifty
Thousand dollars ($450,000.00) per year (“Base Salary-Option Year”), payable in
accordance with the Company’s normal payroll practices in effect.
               Nothing in this Agreement shall limit the Company’s right to
modify its payroll practices, as it deems necessary.
               Finally, Employee shall be entitled to receive performance
bonuses at the full discretion of the CEO of the Company and the approval of the
Board of the Company.
     3. As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other salaried employees
subject to the terms of such plans.
     4. Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under the
Agreement. There are no paid vacation days. Finally, Employee will be eligible
to be reimbursed for any business expenses in accordance with the Company’s
current Travel and Entertainment policy.
     5. Lions Gate shall request that the Compensation Committee of Lions Gate
(“CCLG”) authorize and grant Employee 25,000 common shares (“Grants”) of Lions
Gate Entertainment Corp. in accordance with the terms and conditions of the
existing and/or future Employee Stock Plan (collectively, the “Plan”). Employee
acknowledges that this Grant of stock is subject to (i) the approval of the
CCLG; and (ii) Lions Gate Entertainment Corp’s Shareholders (“Shareholders”)
approving an increase to the number of options and shares available under the
Plan. The next scheduled meeting of the Shareholders shall be in September,
2006. The award date (“Award Date”) shall be the date of the board meeting when
the Grant is approved. The Grant shall vest as follows:
1/3 on the 1st anniversary of the Award Date;
2/3 on the 2nd anniversary of the Award Date;
3/3 on the 3rd anniversary of the Award Date.

 



--------------------------------------------------------------------------------



 



Mr. James Keegan
February 21, 2006
Page 3
     If the Grants described herein are not approved by the CCLG or Shareholders
do not approve additional options and shares under the plan, Employee shall
receive the cash equivalent (“Cash Equivalent”). The Cash Equivalent shall be
the value of the shares on the date such shares (or a portion thereof) would
have vested, and shall be paid on such date.
     In the event of Employee’s death the shares granted, if any, in this
Section 5 shall be deemed fully vested.
     In the event the Company does not elect to extend this Agreement to
April 15, 2009 (Option Year) per paragraph 2 of Section 1, the Grants should be
deemed fully vested at the end of Year 2.
     6. Employee agrees that the Company Employee Handbook outlines other
policies, which will apply to Employee’s employment, and Employee acknowledges
receipt of such handbook. Please note, however, that the Company retains the
right to revise, modify or delete any policy or benefit plan it deems
appropriate.
     7. This Agreement shall terminate upon the happening of any one or more of
the following events:
               (a) The mutual written agreement between Lions Gate and
Employee; or
               (b) The death of Employee; or
               (c) Employee’s having become so physically or mentally disabled
as to be incapable, even with a reasonable accommodation, of satisfactorily
performing Employee’s duties hereunder for a period of ninety (90) days or more,
provided that Employee has not cured disability within ten days of written
notice; or
               (d) The determination on the part of Lions Gate that “cause”
exists for termination of this Agreement; “cause” being defined as any of the
following: 1) Employee’s conviction of a felony or plea of nolo contendere to a
felony except in connection with a traffic violation; 2) commission, by act or
omission, of any material act of dishonesty in the performance of Employee’s
duties hereunder; 3) material breach of this Agreement by Employee; 4) any act
of misconduct by Employee having a substantial adverse effect on the business or
reputation of Lions Gate.
               (e) Without Cause. In such case Employee shall be entitled to
receive the Base Salary set forth in Section 2 through the conclusion of Year 2
or Option Year if the option has been exercised subject to Employee’s obligation
to mitigate in accordance with California Law. In the alternative, at Lions
Gate’s discretion, if Employee is terminated by Lions Gate for any reason other
than as set forth in sub-paragraphs 7(a)-(d), a severance amount equal to 50% of
the balance of the compensation still owing to Employee under Section 2 hereof
at the time of termination, but not less

 



--------------------------------------------------------------------------------



 



Mr. James Keegan
February 21, 2006
Page 4
than six (6) months’ salary, shall be paid to Employee by Lions Gate, which
payment shall relieve Lions Gate of any and all obligations to Employee. In the
event this Agreement is terminated by the Company Without Cause, the cost of
maintaining Employee’s health, dental, and vision insurance coverage under COBRA
shall be reimbursed to Employee by Company until the earlier of six (6) months
following the date of termination or the date Employee secures new employment
and is eligible for health care benefits.
     In the event that this Agreement is terminated pursuant to sub-paragraphs
(a)-(d) above neither Lions Gate nor Employee shall have any remaining duties or
obligations hereunder, except that (i) Lions Gate shall pay to Employee, only
such compensation as is earned under Section 2 as of the date of termination and
(ii) Employee shall continue to be bound by Sections 9, 11, and 12. For the sake
of clarity, in all events Sections 9, 11, and 12 shall survive and be binding
upon Employee post termination.
     8. Employee’s services shall be exclusive to Lions Gate during the Term.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the motion picture industry and as may be reasonably
requested by Lions Gate. Employee hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by Lions Gate in connection with the regular conduct of its
business; to render services during Employee’s employment hereunder whenever and
wherever and as often as Lions Gate may reasonably require in a competent,
conscientious and professional manner, and as instructed by Lions Gate in all
matters, including those involving artistic taste and judgment, but there shall
be no obligation on Lions Gate to cause or allow Employee to render any
services, or to include all or any of Employee’s work or services in any motion
picture or other property or production.
     9. Employee agrees that Lions Gate shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, Lions Gate shall own all other results and proceeds
of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder. All copyrightable works that
Employee creates in connection with Employee’s obligations under this Agreement
and any other period of employment with the Company, its parent, affiliates, or
subsidiaries shall be considered “work made for hire” and therefore the property
of the Company. To the extent any work so produced or other intellectual
property so generated by Employee is not deemed to be a “work made for hire,”
Employee hereby assigns and agrees to assign to the Company

 



--------------------------------------------------------------------------------



 



Mr. James Keegan
February 21, 2006
Page 5
(or as otherwise directed by the Company) Employee’s full right, title and
interest in and to all such works and other intellectual property. Employee
agrees to execute any and all applications for domestic and foreign copyrights
or other proprietary rights and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the intellectual property to
the Company and to permit the Company to enforce any copyrights or other
proprietary rights to the intellectual property. Employee will not charge the
Company for time spent in complying with these obligations. This Section 9 shall
apply only to that intellectual property which related at the time of conception
to the Company’s then current or anticipated business or resulted from work
performed by Employee for the Company. Employee hereby acknowledges receipt of
written notice from the Company pursuant to California Labor Code Section 2872
that this Agreement (to the extent it requires an assignment or offer to assign
rights to any invention of Executive) does not apply fully to an invention which
qualifies fully under California Labor Code Section 2870.
     10. Employee shall not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement.
     11. The parties acknowledge and agree that during the Term of this
Agreement and in the course of the discharge of Employee’s duties hereunder and
at any other period of employment with the Company, its parent, affiliates, or
subsidiaries, Employee shall have and has had access to information concerning
the operation of Lions Gate and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by Lions Gate and regularly used in the operation of Lions Gate’s business
and (to the extent that such confidential information is not subsequently
disclosed) that this information constitutes Lions Gate’s trade secrets.
Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for Lions Gate. Employee shall
not use any such trade secrets in connection with any other employment and/or
business opportunities following the Term. In addition, Employee hereby
expressly agrees that Employee will not disclose any confidential matters of
Lions Gate that are not trade secrets prior to, during or after Employee’s
employment including the specifics of this Agreement. . Employee shall not use
any such confidential information in connection with any other employment and/or
business opportunities following the Term. In addition, in order to protect the
Confidential Information, Employee agrees that during the Term and for a period
of two (2) years thereafter, Employee will not, directly or indirectly, induce
or entice any other executive of the Company to leave such employment or cause
anyone else to leave such employment.
     12. Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by

 



--------------------------------------------------------------------------------



 



Mr. James Keegan
February 21, 2006
Page 6
binding arbitration conducted before a single arbitrator in Los Angeles in
accordance with the Federal Arbitration Act, to the extent that such rules do
not conflict with any provisions of this Agreement. Said arbitration shall be
under the jurisdiction of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) in Los Angeles, California. All such actions must be instituted within
one year after the controversy or claim arose or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order of
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order of judgment. Company shall pay for
the administrative costs of such hearing and proceeding.
     13. This Agreement expresses the binding and entire Agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof.
All modifications or amendments to the Agreement must be in writing, signed by
both parties.
     Please acknowledge your confirmation of the above terms by signing below
where indicated and returning this letter to me.
     Jim, please call Nancy Coleman at (310) 255-3929 if you have any questions.
Very truly yours,
LIONS GATE FILMS INC.

         
 
  /s/ Wayne Levin
 
Wayne Levin    
 
  EVP and General Counsel    
 
       
 
  AGREED AND ACCEPTED    
 
  This 4 day of April, 2006    
 
       
 
  /s/ James Keegan
 
James Keegan    

 